         Case 1:20-cv-03179-AJN-OTW Document 63 Filed 05/11/21 Page 1 of 4

MEMO ENDORSED
                                                     Thank you for the update. The parties shall continue to
  May 7, 2021                                        meet and confer regarding discovery. The next joint
                                                     status letter is due June 11, 2021.
  VIA ECF
                                                     SO ORDERED.
  The Honorable Ona T. Wang
  United States District Court
  Southern District of New York
  Daniel Patrick Moynihan Courthouse                 ________________________
  500 Pearl Street, Room 20D                         Ona T. Wang       5/11/21
  New York, NY 10007                                 U.S.M.J.

          Re:      John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                   Case No. 1:20-cv-03179 (AJN) - Joint Status Update

  Dear Judge Wang:

  Pursuant to Your Honor’s instructions at the April 8, 2021 Status Conference, we write on behalf
  of Plaintiff and Defendants to provide a joint status update regarding discovery. The parties
  respectfully request a conference with the Court to discuss outstanding discovery disputes.

          A. Search Protocol

  Plaintiff’s Searches: In early 2021, Plaintiff ran the searches requested by Defendants, as agreed
  among the parties, and reviewed approximately 2,209 documents. There are no pending search
  requests from Defendants.

  Defendants’ Searches: On April 16, subject to their objections, Defendants provided Plaintiff
  with a hit report of the 14 proposed ESI searches in Appendix A of Plaintiff’s April 7, 2021 letter-
  motion (Dkt. No. 54) (“Plaintiff’s Searches”). The hit report totaled 43,145 emails plus 63,244
  attachments (not de-duplicated or threaded).1 Defendants rejected Plaintiff’s Searches, citing hit
  count. On April 20, Plaintiff proposed revisions to 2 of the 14 Plaintiff’s Searches; stated it was
  willing to consider a compromise as to 4 of Plaintiff’s Searches and requested further information
  regarding false or duplicative hits and/or more detailed hit data to facilitate same; and requested
  that Defendants agree to review the results of the remaining 8 Plaintiff’s Searches. On May 4,
  Defendants provided Plaintiff with an updated hit report for Plaintiff’s Searches that incorporated
  the 2 revisions proposed on April 20. These results, which were now de-duped against Defendants’
  Searches currently under review, resulted in a total of 87,472 hits (with families), totaling 60.79
  GB. Of the 13 searches that generated hits (the 14th generated zero hits), Defendants agreed to
  review and produce non-privileged, responsive documents from 6 of the searches and from 1
  additional search in part, which collectively totals 1,815 hits (plus families); and requested that
  Plaintiff modify the remaining 6 searches. On May 6, Plaintiff responded with requests for
  additional information and additional modifications to the 6 outstanding searches (and 7 th that
  Defendants are agreeing to run only in part). Defendants anticipate providing updated hit reports
  and their positions on these searches next week.

  1
     Defendants’ documents include Plaintiff’s work email account, as he is a former employee of Defendants and no
  longer has access to that account.
       Case 1:20-cv-03179-AJN-OTW Document 63 Filed 05/11/21 Page 2 of 4




The parties may require the Court’s assistance in resolving any remaining disputes regarding
Plaintiff’s Searches.

        B. Production Status

Plaintiff’s Productions: On February 12, Plaintiff produced 179 documents (0.140 GB). It is
Plaintiff’s position that its production is substantially completed.

Defendants’ Productions: Prior to the Status Conference, Defendants produced 137 items
(approximately 0.09 GB total). After the Status Conference, on April 16, Defendants produced 77
items (approximately 0.09 GB). Defendants are currently processing a production of
approximately 500 items (size to be determined at time of production) that will be available by
May 10. In addition, Defendants have approximately 500 documents left from the results of
Defendants’ Searches to review and/or log for privilege. Defendants will provide this production
and/or a log outlining the privileged communications from August 2018 by the end of May.
Separately, Defendants have additional documents left to produce (volume to be determined but
likely substantial based on the above hits) and/or log from Plaintiff’s Searches and proposed
manual collections. Plaintiff requests that Defendants substantially complete their production by
the end of June and provide their final privilege log by early July. Defendants will not commit to
deadlines for substantial completion or their final privilege log (or to other interim discovery
deadlines proposed by Plaintiff).

        C. Other Discovery Categories

Plaintiff’s Discovery: In March, the parties met and conferred regarding Plaintiff’s responses to
Defendants’ discovery requests. It is Defendants’ position that they plan to ask Plaintiff to meet
and confer regarding Plaintiff’s responses to Defendants’ discovery requests including: (1)
Plaintiff’s refusal to produce medical records and related information (Request No. 17;
Interrogatory No. 6); and (2) Plaintiff’s production. It is Plaintiff’s position that additional
discovery regarding his medical history is objectionable and he does not know what other issues
regarding “Plaintiff’s production” Defendants are referring to. Defendants disgree.

Defendants also plan to ask to meet and confer with Mr. Yang’s wife regarding the subpoena they
issued to her last year, which she objected to.

Defendants’ Discovery: In Plaintiff’s April 7, 2021 letter to the Court, Plaintiff sought to compel
Defendants to produce documents, answer interrogatories, correct responses to requests for
admission, and designate witnesses on Rule 30(b)(6) topics. Dkt. No. 54. The parties have since
met and conferred, but have been unable to resolve all disputes. Specifically, on April 8, April 13,
April 16, and April 20, Plaintiff requested that Defendants provide their positions on these issues
and make themselves available to meet and confer. On April 22, Defendants agreed to meet and
confer on May 3. The parties met and conferred on May 3. Also on May 3 (after the meet and
confer began), Defendants sent Plaintiff a letter, which in Defendants’ view, provides proposals as
to which subjects of discovery they would be willing to provide a substantive interrogatory
response or deposition testimony in lieu of burdensome document discovery. 2 It is Plaintiff’s

2
   At the Status Conference, the Court asked the parties to consider whether Defendants may provide interrogatory
responses or Rule 30(b)(6) witnesses in lieu of documents for any categories in dispute.


                                                        2
       Case 1:20-cv-03179-AJN-OTW Document 63 Filed 05/11/21 Page 3 of 4




position that Defendants’ offer to provide “information” and “fact witnesses” on certain partial
topics is inadequate. On May 6, Plaintiff advised that there remain many areas of disagreement,
and requested to meet and confer the next day. Defendants were not available today but remain
willing to meet and confer again. Plaintiff has requested another meet and confer next week.

It is Plaintiff’s position that Defendants are refusing to produce, in whole or in part, several
categories of documents in response to Plaintiff’s document requests (Nos. 2-22), including
regarding: (i) Mr. Yang’s reporting of concerns to in-house counsel and management about the
legality of Defendants’ asset management practices (No. 14); (ii) Alcentra’s performance and the
value of Mr. Yang’s deferred compensation (Nos. 6 & 23); (iii) the 2017 and 2018 performance
ratings and compensation of other Alcentra employees showing disparate treatment (No. 9);
(iv) Defendants’ practices in enforcing the company policies at issue and treatment of similarly-
situated employees (No. 21); and (v) the culture of compliance and management problems at
Alcentra (Nos. 14, 16, 17). It is also Plaintiff’s position that: (i) Defendants have failed to either
supplement their deficient interrogatory responses—which vaguely reference documents produced
or to be produced or raise improper relevance or privilege objections—or produce documents
sufficient to show the information requested, as described in Dkt. No. 54 at 3 (Nos. 2-22); (ii)
Defendants continue to refuse to supplement their deficient requests for admission, which deny,
or refuse to deny, requests that Plaintiff knows to be true, as described in Dkt. No. 54 at 3 (Nos. 2-
11, 14-15); and (iii) Defendants have refused to designate witnesses on any Rule 30(b)(6) Topics
(with one exception (No. 18)) and only offer to make fact witnesses available as to narrowed
subsets of the Topics (Nos. 1-16, 19, 20), as described in Dkt. No. 54 at 3. It is Plaintiff’s position
that these issues are ripe for review and take into account Defendants May 3 letter.

It is Defendants’ position that Plaintiff’s articulation of these issues is not factually accurate and
that none of these issues are ripe for review, as Plaintiff’s position does not take into consideration
the proposals made by Defendants in their May 3 letter.

        D. Deposition Plans

Plaintiff’s List: Based on Defendants’ production to date, Plaintiff currently expects to depose:
David Forbes-Nixon (Alcentra’s former CEO), Vijay Rajguru (Alcentra’s former CIO), Daniel
Fabian (Alcentra’s former CFO), Peter Sullivan (BNY Mellon’s Counsel), and Steven Levinson
(Alcentra’s Compliance Officer).3 Defendants object to Plaintiff’s deposition of Peter Sullivan on
privilege grounds.

Defendants’ List: Defendants expect to depose: John “Jack” Yang (Plaintiff) and third parties
Joyce Yang (Plaintiff’s wife), Mark Okada (Plaintiff’s colleague at his new place of employment),
and Trey Parker (same). Plaintiff objects to the depositions of (or other requests for discovery
from) his wife and new work colleagues.

Both parties reserve their rights to object to any of these depositions and to amend and/or
supplement this list as discovery progresses. The parties agree to hold depositions after the


3
   In March, Plaintiff requested that Defendants confirm which, if any, of these and other potential witnesses (who
are former or current employees) Defendants represent. This week, Defendants confirmed a partial list, and Plaintiff
reserves the right to issue subpoenas depending on Defendants’ response.


                                                         3
      Case 1:20-cv-03179-AJN-OTW Document 63 Filed 05/11/21 Page 4 of 4




parties’ document productions are substantially complete and privilege logs are exchanged.

       Thank you for Your Honor’s consideration of this joint letter.

Respectfully submitted,

/s/ Manisha M. Sheth                                       W. John Lee

Manisha M. Sheth                                           W. John Lee
Quinn Emanuel Urquhart & Sullivan, LLP                     Morgan, Lewis & Bockius LLP
Counsel to Plaintiff                                       Counsel to Defendants


cc:    Counsel of Record for the Parties




                                               4
